Citation Nr: 0112805	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  95-13 083A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for a back disorder.  

Entitlement to service connection for a heart disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from October 1958 to 
January 1983.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) at St. Petersburg, 
Florida.  

The veteran had a personal hearing on his appeal before the 
undersigned Board Member at the RO in September 1997.  A 
complete transcript is of record.  At the hearing, he 
withdrew the issues of entitlement to service connection for 
nasal, right shoulder, otitis and cholesterol disabilities.  

The case was remanded by the Board in March 1998 for private 
medical records, which have been received and appropriately 
reviewed by the RO.  


FINDINGS OF FACT

1.  A chronic back disability, including arthritis, was not 
shown during service or within 1 year of separation and is 
not medically indicated to have resulted from any inservice 
disease or injury.  

2.  A chronic heart disability was not shown during service 
or within 1 year of separation and is not medically indicated 
to have resulted from any inservice disease or injury.  


CONCLUSIONS OF LAW

1.  A chronic back disability was not incurred in or 
aggravated by active service, nor may arthritis of the 
lumbosacral spine be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).  

2.  A chronic heart disability was not incurred in or 
aggravated by active service; nor may arteriosclerosis nor 
hypertension be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 
38 C.F.R. §§ 3.303, 3.307, 3.309.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The service medical records show, in February 1960, that the 
veteran fell about 5 feet onto the small of his back and 
immediately experienced pain radiating to each side.  The 
next day he received a follow-up for the "contusion" of his 
back.  It was noted on the physical examination that blood 
pressure was 122/60 and fundoscopic examination was negative.  
The heart was termed good.  There was no abrasion or 
laceration of the back.  Slight tenderness over the 
lumbosacral region in flexion was elicited.  X-ray 
examination of the lumbosacral spine revealed no significant 
abnormality.  

In May 1962, he was seen for complaints of low back pain that 
had shifted to the front.  A dull ache of the lumbosacral 
area radiating to both inguinal regions associated with 
slight dysuria was described.  The physical examination was 
negative.  Follow-up laboratory testing (kidneys, ureters, 
bladder, urinalysis and complete blood count) was normal.  
The clinical findings of the heart, vascular system, and 
spine on a general medical examination in July 1964 were 
normal.  No pertinent complaints were recorded.  Blood 
pressure was 132/84.  Chest X-ray was negative.  

In April 1973, he complained of a dull backache associated 
with symptoms of prostatitis.  Groin discomfort was also 
noted.  Prostatitis was recorded.  
A more complete examination indicated that his recurrent 
problem with prostatitis was manifested by dysuria and low 
back and groin pain.  In June l974 he was given medication 
for back pain and returned to duty.  In October 1975, he 
reportedly had recurrent back pain from prostatitis.  In 
November 1976, he was seen for periorbital edema.  The 
examination revealed that the fundi were within normal 
limits, blood pressure was 140/80.  There were no heart 
murmurs, gallops or rubs.  The cardiac examination was within 
normal limits.  

The service medical records show that, during hospitalization 
of the veteran in December 1981 for acute enterocolitis, 
blood pressure was 130/96.  The heart was tachycardic with 
regular rhythm, normal sounds, no gallop, no murmur and no 
friction rub.  In February 1982, blood pressure of 142/90 was 
recorded.  On a general physical examination in January 1982, 
blood pressure was 120/86.  The clinical evaluation of the 
heart, vascular system and the spine were not reported as 
abnormal.  There were no relevant complaints.  On the 
retirement examination in April 1982, blood pressure was 
108/60.  The clinical evaluation of the heart, vascular 
system and spine was normal.  There were no relevant 
complaints.  Cholesterol (253) and Triglycerides (287) were 
noted.  

On  a VA examination in April 1983, there were no complaints, 
findings or diagnoses of any back or heart abnormality.  X-
ray examination of the veteran's chest was normal.  Posture 
was good.  Gait was normal.  There was no restriction, 
tenderness, swelling, interarticular fluid or instability of 
any joint.  Anterior flexion of the spine, squatting, and 
straight leg raising were done without difficulty.  He was 
described as fairly well coordinated.  He showed no sign of 
motor or sensory deficit.  He showed no particular emotional 
tension.  The heart was not enlarged to percussion.  There 
were no shocks, thrills, or murmurs.  Rhythm was regular.  
Pulses were all present.  There was no bruit heard over the 
carotids.  Pulse was 64, sitting with blood pressure of 
126/80.  Pulse was 64, standing with blood pressure of 
134/90.  Pulse was 72, sitting after exercise, with blood 
pressure of 136/98.  Pulse was 68, two minutes after exercise 
with blood pressure of 134/94.  There was no relevant 
diagnosis.  

Service department outpatient treatment records show, in 
January 1993, that the veteran had experienced a recent 
increase in blood pressure although it was usually normal.  
Blood pressure was 132/94.  No heart abnormality was 
detected.  The impressions included labile hypertension.

In August 1993, Michael F. Lane, M.D., reported that the 
veteran had had progressive leg swelling for the previous 10 
years.  His cardiac rhythm appeared regular.  A cardiogenic 
etiology with mild congestive heart failure, possibly 
lymphatic obstruction, was doubted but possible.  Dr. Lane 
recommended that the veteran be seen by a cardiologist and 
undergo an echocardiogram to evaluate cardiac ejection 
fraction.  In October 1993, Dr. Lane reported that an 
echocardiogram had revealed normal left ventricular function.  
No heart abnormality was identified.  

Service department outpatient treatment records dated in May 
1994 show that the veteran had started to have chest pain 
three weeks previously.  This was described as sharp, 
radiating to the left arm with shortness of breath and 
generally lasting for 5-10 minutes.  Coronary artery disease 
was to be ruled out.  An exercise tolerance test was 
scheduled in June 1994.  During that test, systolic blood 
pressure did not exceed 140 and diastolic blood pressure did 
not exceed 74.  ST segment depression was noted.  On a 
follow-up report in July 1994, blood pressure was 121/74.  
Stable coronary artery disease was assessed.  

The veteran was hospitalized at Holmes Regional Medical 
Center in June 1994 with a several-week history of chest 
discomfort.  He reported having had this mild discomfort for 
a year or so.  Blood pressure was 124/78 sitting and 124/84 
standing.  Cardiac catheterization seemed indicated on the 
basis of the exercise tolerance test results.  The results 
showed that his right coronary artery was totally occluded 
and there was a fairly significant lesion in the obtuse 
marginal branch of the circumflex coronary artery.  

The veteran was hospitalized at Holmes Regional Medical 
Center in August 1994 with a history of mild hypertension, 
chest discomfort, unstable angina, positive stress test, 
angioplasties, inferior wall defect, cardiac catheterization 
showing re-stenosis of the right and circumflex coronary 
arteries, and repeat angioplasty.  

The veteran was hospitalized at the Florida Hospital in 
September 1994 for double vessel bypass surgery due to re-
stenosed coronary vessels.  History of angina back to May 
1994 was reported.  The final diagnoses included coronary 
artery disease with unstable angina secondary to high-grade 
disease in the circumflex and right coronary artery, previous 
angioplasties to both circumflex and right coronary arteries 
with re-stenosis, and successful double vessel bypass with 
good postoperative course.  

On a VA examination in October 1994, history was recorded of 
coronary artery bypass a month previously.  History was also 
noted of back problems.  The inservice fall on his back 
during active service was noted.  Blood pressure was 114/70.  
He sat and walked with minimal difficulty.  Range of motion 
of the lumbar spine was detailed.  Straight leg raising was 
positive at 60 degrees, bilaterally, in the supine position.  
There was reflex tenderness at approximately the L4 level.  A 
chest X-ray showed evidence of wires in the sternal area 
compatible with a history of recent coronary artery bypass.  
Lumbar spine X-ray showed evidence of spondylosis involving 
some of the vertebral bodies.  The diagnostic impressions 
included recent coronary artery bypass with arthritic 
degeneration of the lumbar spine.  

During the veteran's September 1997 hearing, he testified 
that he initially injured his back during active service from 
a fall off a large crate 8-10 feet to a cement floor.  He 
reportedly was unconscious and hospitalized for a couple of 
days.  He went through convalescence with heat therapy.  On 
numerous occasions afterwards, he reportedly had difficulty 
bending over to pick up things or just bending over for two 
or three minutes, and losing power in his back.  He testified 
that this had been going on for many years.  He had 
experienced slight loss of motion from the fall.  He 
occasionally had had X-ray examinations but basically had 
taken care of himself with heating pads, ointments, etc.  He 
also described muscle spasms and tension of the back and felt 
that these symptoms had been continuous since active service.  
He described his heart disability as an open heart double 
bypass preceded by chest pains in 1994.  He recalled that he 
had been hospitalized about a year prior to separation for 
shortness of breath, chest pains, stress and high 
cholesterol.  The doctors at that time reportedly were not 
sure if these symptomatology indicated a heart problem.  He 
felt that long-term stress had resulted in his heart disease 
and doctors reportedly had listed this as a factor.  He 
expressed inservice stress related to his duty during three 
tours of duty in Vietnam.  He testified that he did not 
really have any high blood pressure problems.  He felt that 
high cholesterol during active service was the cause of the 
occlusions resulting in his bypass surgery.  He recalled that 
his heart disability was first diagnosed, aside from 
cholesterol and triglyceride problems, when he had his first 
angioplasty.  He felt that the cholesterol and triglyceride 
problems were first shown during active service in 1979.  The 
undersigned Board member advised the veteran of what kind of 
evidence was needed to support his claims, particularly 
competent medical opinion as to current disability and a 
relationship between that disability and injury or disease 
during active service.  The veteran was advised to submit 
such evidence and the file would be held open for 30 days in 
order to receive such evidence, if submitted.  The veteran 
clarified that, while he was in Vietnam and in combat, his 
back and heart problems did not originate during that period 
of time of his active service.  The veteran was advised of 
the desirability to submit medical evidence of linkage 
between his back and heart disabilities and injury or disease 
during active service in order to meet the requirements of 
service connection in his case.  

Mark S. Storey, M.D., reported in October 1997 that the 
veteran had been a patient for many years and he had been 
treated for chronic back pain and high blood pressure 
attributed to stress.  No dates of treatment were specified.  
In April 1998, Dr. Storey reported that the veteran had been 
treated for back pain.  A November 1997 X-ray report 
reflected a history of low back pain and revealed mild L5-S1 
intervertebral disc space narrowing, anterior osteophyte 
spurring at L2-4, anterior slippage of L4 on L3, and L5 on 
L4, degenerative changes of the facet joints at 
L5-S1, and calcification of the abdominal aorta.  

Service connection may be granted for a disability that was 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be 
established for a disability resulting from diseases or 
injuries which are clearly present in service or for a 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(a), (b), (d).  Establishing service connection for a 
disability which has not been clearly shown in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  38 
C.F.R. § 3.303(d); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  

For veterans who had ninety (90) days or more during a war 
period or peacetime service after December 31, 1946, and 
arteriosclerosis or cardiovascular-renal disease (including 
hypertension) or arthritis is manifest to a compensable 
degree within a year thereafter, there is a rebuttable 
presumption of service origin, absent affirmative evidence to 
the contrary, even if there is no evidence thereof during 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  

Where a chronic disease is shown in service, manifestations 
of the condition at any later date, however remote, are 
service-connected unless clearly attributable to an 
intercurrent cause.  Continuity of symptoms is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity in service is 
not adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  

Where the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 C.F.R. 
§§ 3.102, 4.3 (2000); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Lumbar Spine

While the veteran sustained a low back injury in February 
1960, the service medical records show no more than slight 
tenderness over the lumbosacral region.  There were no 
abrasions or lacerations of the lumbosacral spine, and X-ray 
examination showed no abnormality of the lumbosacral spine.  
The service medical evidence is of greater probative value 
than his later testimony in this regard.  The back pain that 
began about two years later is shown to be related to urinary 
symptoms.  The 1973 back ache was associated with 
prostatitis.  The cause of back pain in 1974 is not specified 
but he was able to return to duty after taking medication for 
it.  Recurrent back pain recorded in 1975 was associated, 
again, with prostatitis.  Thereafter, there was no inservice 
complaint, finding or diagnosis of any low back abnormality, 
and medical examinations in 1982 showed normal clinical 
evaluations of the spine.  Likewise, on the VA examination in 
1983, there was no complaint, finding or diagnosis of any 
chronic or continuous low back abnormality.  The first 
postservice indication of any back problems was reported in 
October 1994, more than 10 years following separation.  While 
history was recorded of the inservice back injury, no medical 
evidence was presented that this injury had resulted in the 
findings of lumbosacral spine tenderness or 
spondylosis/arthritic degeneration.  Later clinical evidence 
from Dr. Storey confirmed the presence of arthritis and 
revealed additional findings of disc space narrowing and 
slippage.  None of this was medically attributed to the 
inservice injury in February 1960, or any other disease or 
injury during active service.  

In the absence of inservice medical evidence of any chronic 
lumbosacral spine disorder or continuity of symptomatology, 
the current lumbosacral spine disability cannot be found to 
have arisen during active service or to be linked with any 
inservice disease or injury.  While the veteran feels that 
his current disability resulted from the inservice injury in 
February 1960, the more probative service medical records do 
not support his claim, nor is there any supporting medical 
evidence following service.  He himself is not competent to 
establish the required nexus between inservice symptomatology 
and current disability.  This is a question of medical 
causation that can only be accepted on the basis of medical 
evidence.  He as a lay witness is not competent to provide a 
medical opinion relating his present disability to service.  
See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board Member, at the hearing specifically recognized a 
potential defect and advised the veteran to submit additional 
evidence.  In essence, a chronic back disability was not 
identified during service or within 1 year of separation from 
service and has not been otherwise attributed to service.  
The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.

Cardiovascular

The veteran has argued that inservice elevations of 
cholesterol and triglyceride levels resulted in coronary 
artery disease.  While elevated cholesterol and triglyceride 
levels were shown during active service, no heart dysfunction 
was manifested.  Cardiac examinations from 1960 to 1982 were 
normal, to include electrocardiogram and chest X-ray results.  
Likewise, the VA examination in 1983 showed no heart 
abnormality.  In 1993, more than 9 years following 
separation, Dr. Lane posed a possibility that the veteran's 
leg swelling had a cardiogenic etiology with mild congestive 
heart failure.  This was the first objective indication of 
any possible heart dysfunction.  However, the follow-up 
cardiology evaluation revealed no heart dysfunction.  There 
is no medical evidence of actual heart dysfunction until May 
1994, when a 3-week history of chest pain initiated an 
exercise tolerance test that detected ST segment depression.  
This constituted the initial clinical evidence of coronary 
artery disease.  Repeated medical history accounts of heart 
disease in 1994 did not implicate any elevation in 
triglycerides and cholesterol in the development of the 
veteran's coronary artery disease.  The sudden onset of chest 
pain in May 1994 was the first manifestation of coronary 
artery disease.  There has been no medical evidence or 
opinion that coronary artery disease is related to any 
inservice disease or injury, to include elevated cholesterol 
and triglyceride levels.  The veteran has also claimed that 
inservice stress was a factor in the development of his heart 
disease, but no such stress is objectively indicated to have 
been such a factor, or to otherwise have been a chronic or 
continuous problem of service onset.  The VA examination in 
April 1983 indicated that he showed no particular emotional 
tension.  

With respect to blood pressure manifestations, the veteran 
was first shown to have labile hypertension in January 1993, 
approximately 10 years following active service.  Even then, 
it was clinically recorded that his blood pressure was 
usually normal.  Labile hypertension and later reported mild 
hypertension are not shown to be medically related to any 
manifestation of blood pressure during active service, nor to 
any other disease or injury therein.  The Board notes that 
the veteran has testified to the absence of any real blood 
pressure problems in connection with his claim.  

In summary, the only evidence of record that links the 
veteran's currently diagnosed heart disease to service are 
his own statements.  However, medical diagnosis and causation 
of coronary artery disease involve questions that are beyond 
the range of common experience and common knowledge and 
require the special knowledge and experience of a trained 
physician.  He as a lay witness is not competent to provide a 
medical opinion relating his present heart disability to 
service.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  

The Board has considered the potential applicability of the 
principle of doubt in favor of the veteran's claims.  However 
such a doubt has not arisen in this case with respect to 
either his back or his heart disabilities.  The preponderance 
of the evidence with respect to both disabilities is against 
the claims.  

Due Process Concerns

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102 and 5103).  The veteran was notified in the 
rating decisions as well as the statement of the case (SOC), 
and supplemental statement of the case (SSOC) essentially 
that there was no medical evidence showing any chronic or 
continuous back or heart disability during his active service 
or within the year thereafter, nor was there any medical 
evidence establishing a nexus between current back and heart 
disabilities and any inservice disease or injury.  These are 
the key evidentiary issues in his case.  The veteran was 
informed in several letters between 1995 and 2001 of the kind 
of medical evidence that was needed to substantiate his 
claims.  It was specified that the required evidence should 
be of a nature to establish a causal connection between his 
current back and heart disabilities and any injury or disease 
during active service.  During the hearing before the 
undersigned Board Member, the veteran and his representative 
were advised in the clearest terms what kind of medical 
evidence would be needed to support their claims that there 
was a nexus between inservice physical manifestations and the 
current back and heart disabilities.  The Board concludes 
that the discussions in the rating decisions, SOC, and SSOC, 
Board member clarifications during the September 1997 
hearing, and letters sent to the appellant informed him of 
the information and evidence needed to substantiate his 
claims and complied with VA's notification requirements.  See 
38 C.F.R. § 3.103 (2000).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The RO obtained the service medical records and 
subsequently dated service department clinical records.  The 
RO arranged for pertinent VA examinations in April 1983 and, 
with respect to these particular claims, in October 1994.  
All the medical records which the veteran has indicated were 
relevant to his claims from a number of non-VA sources have 
been obtained.  The record was left open pursuant to the 
September 1997 hearing for the purpose of receiving any 
additional medical evidence in support of the claims.  This 
case was remanded in 1998 for additional development, and the 
RO complied with all instructions.  The veteran has not 
referenced any unobtained evidence that might aid his claims 
or that might be pertinent to the bases of the denial of the 
claims.  The RO requested all relevant treatment records 
identified by the veteran that he himself did not submit.  
The veteran was informed in various letters what records the 
RO was requesting and he was asked to assist in obtaining the 
evidence.  In this case, the Board finds that VA has done 
everything reasonably possible to assist him.  

In the circumstances of this case, another remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  


ORDER

Service connection for a back disorder is denied.  Service 
connection for a heart disorder is denied.  


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 



